Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF THE CLAIMS
Claims 1-3, 5-14 are pending.  Claims 4, 15-31 have been withdrawn as non-elected claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.	
Claims 1- 3, 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Borst et al. (WO 2017/223063) in view of Myer (2005/0080221).    
            Borst et al. disclose a dry-milling ethanol process  where corn is fermented and corn syrup is produced (0003,  0017, 0063).  The reference discloses a  surfactant which can be a nonionic surfactant such as alkylphenol ethoxylates (0097).  Oil can be extracted in the presence of methanesulfonic acid  (0063, 0067,00109 )  Claim 1 differs from the reference in the use of an additive which is alkylphenol ethoxylate formaldehyde resin (APEF).    Meyer discloses  a composition where oil and water are in an emulsion, and  alkylphenol ethoxylates formaldehyde polymers are used as surfactants (0001).  Desalting application tests where  crude oil was combined with wash water and the APEF emulsion breaker in a bottle were tested.  Nothing is seen that a corn fermentation process stream is not also an emulsion containing oil and water and other ingredients, since corn syrup is produced in the process of Borsch from which oil and water are due to the use of the AEFP in the composition.    The amounts of APFD are 3-30 ppm by volume.  The contents are mixed to make an emulsion, after centrifuging, free water is separated.  This APEF  polymer disclosed improved performance over other demulsifiers  (Ex. 4, 0064-0065).  In this case, the emulsion breaker is seen to make layers in the corn syrup produced by the fermentation process stream, so that the oil can be removed (Borst et al. 00109).   Therefore, it would have been obvious to one of ordinary skill in the art to make a composition containing APEF as the emulsion breaker as disclosed by Myer  before the effective filing date of the claimed invention, and to use the APEF as disclosed by Meyer for its known function of separating oil from a water- containing corn syrup in the composition of Borst et al.  
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make a composition containing a corn fermentation process stream and APEF, since the  APEF was known to be used in an oil and water emulsion as disclosed by Myer to break the emulsion and to separate its constituents into  water, oil and other ingredients.  
One of ordinary skill in the art before the effective filing date of the claimed invention would have an expectation of success since it was known to use the APEF to separate oil from water using the APEF, and the APEF would have fulfilled its known function of separating oil from water.  
The reference to Borst et al. discloses as in claim 2, a composition which contains the corn fermentation product, corn syrup which was produced in a  dry-milling ethanol process  where corn is fermented and corn syrup is produced (0003, 0017).  
Alkylphenol ethoxylates formaldehyde resin was chosen in the previous restriction, and is disclosed as above by Meyer et al. as in claim 3.
	The particular alkyl sulfate as in claim 4 has not been examined since it depends on claim 1 non- elected “sodium alkyl sulfate”.
	Claim 5 requires a further component  which is a surfactant and claim 6 , and anionic surfactant.  Borsch discloses the use of anionic surfactants and nonionic  surfactants (0052, 0095).   
	Claim 7 requires particular amounts of additive of 5 to 5000 ppm by weight, and claim 8 requires a blend of anionic surfactant and nonionic surfactant in a ratio of 1-20 to 20:1:00.  As to amounts in the composition of additive, the reference to Borst et al. discloses that individual components can be added in various amounts (0055).   As both types of surfactants have been disclosed as above, it would have been within the skill of the ordinary worker to us particular ratios depending on the amounts of oil and other ingredients in the composition.  
Claim 9 requires that the corn fermentation process stream can by corn syrup, which has been disclosed above.   
Anionic derivatives of phosphate esters  (0025), amphohydroxyproplyl sulfonates are disclosed in paragraph 00104 of Borst et al.  as in claim 10.  
Ionic surfactants are disclosed in the reference to Borst et al., as in claim 11, such as alcohol alkoxylates and others as claimed ( 0097).  
The limitations of claims 12 and 13 have been disclosed above and are obvious for those reasons. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Borst et al. in view of Myer as applied to claims 1-3, 5-13 above, and further in view of Weise (9,255,239).
Claim 14 requires the use of silica particles .   Wiese  discloses a process of making alcohol from corn (abstract and col. 5, 4th para.).   By products such as thin stillage or syrup were thereby produced.  Silica was used in a process and composition of separating oil from thin stillage or syrup to improve the separation of oil (abstract and col. 1, lines 55-70, col. 2, lines 1-2).  Applicants’ specification discloses that silica particles improve the yield of coproducts, such as corn oil in an ethanol process. 
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use  alkylphenol ethoxylates (APEF) to separate oil from water in the composition of Borst et al. for its known function of separating oil from water and to use silica in the process, since Wiese discloses that it helps to yield co- products in a process to remove oil from corn fermentation streams.     
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make a composition containing a corn fermentation process stream and APEF, since the  APEF was known to be used in oil and water composition to separate its constituents of water, oil and other ingredients, and to use silica in the process, since it was known to help separate oil out of the composition as disclosed by Wiese.  
One of ordinary skill in the art before the effective filing date of the claimed invention would have an expectation of success since it was known to use  silica in a composition for the function of separating oil from corn syrup, and the use of silica would have fulfilled its known function of helping to separate out oil in a corn syrup. 


ARGUMENTS	
       Applicant's arguments file  7-11-11 have been fully considered but they are not persuasive.  Applicants argue that the reference to Borst does not teach modifying or substituting non-ionic surfactants.  However, motivation to combine the reference can come from different sources,  such as the secondary reference to Myer.  Myer teaches that the use of the polymers resolve water in oil emulsions, especially water in crude oil (abstract). The reference is not limited to such however, since the reference states “This invention concerns an alkoxyated ….and use of the polymer to resolve water in oil emulsions , then says “particularly water in crude oil “ . So this phrase is taken to mean that the polymer can resolve water in oil emulsions other than crude oil.  
Applicants argue that Borst teaches away from modifying its non-ionic surfactant because there is a synergistic effect on the process.  However, applicants’ claims are to a composition containing only a corn fermentation process stream and one additive , of which species applicants chose Alkylphenol ethoxylates formaldehyde resin  (APEF).  
Applicants argue that Borst teaches the use of a surfactant in combination with alkanesulfonic acid provides a synergistic effect.  However, this does not exclude using the claimed APEF.    Myer teaches that the use of the polymers resolve water in oil emulsions, especially water in crude oil (abstract). The reference is not limited to such,  however, since the reference states “This invention concerns an alkoxyated ….and use of the polymer to resolve water in oil emulsions , then says “particularly water in crude oil “ .
Applicants argue that using APEF polymer for any and all oil and water separations is not claimed in Meyer.  However,  the reference is not limited to the claims.  In addition,  it is not seen that APEF polymer of Myers is only used in hydrocarbon emulsions, because the reference only says as above, “…the use of polymers to resolve water in oil emulsions”.  Certainly , if the surfactant can work in industrial oil, it could also work in  food situations, because it forms an emulsion of oil and water.  
Even though Myer is basically to crude oil, it does disclose that the claimed  surfactants can be used in an oil and water emulsion (0043-0048).    Also, if alkylphenol ethoxylates (nonionic surfactant) can be used with corn syrup, certainly other non-ionic surfactants can be used.  
Applicants argue that one or ordinary skill in the art would not modify Borst by substituting a non-ionic surfactant with the APEF of Myer, is to crude oil and not corn fermentation with no motivation to combine.  However, a product of corn fermentation, such as corn syrup, is basically water and some oil which are in emulsion form and can be separated , so that one would use a surfactant which could separate the above, i. e. the APEF polymer.  
Applicants argue that there is no reason to use the silica of Wiese in the process of Borst et al.  However, the  Wiese by -product of corn processing was used to make a syrup.  Silica was used to separate the oil from the syrup to improve the separation of the oil, for the same reason as given in Applicants’ specification.  
Therefore, it is seen that it would have been obvious to use the claimed surfactant APEF polymer as disclosed by Myer in the composition  of Borst et al. for its function of being a surfactant to separate oil from water.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793   
HFH 10-4-2022